Exhibit 99.1 Press release WiLAN and NEC Enter Wireless License OTTAWA, Canada – December 22, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that NEC Corporation has entered into a license agreement to WiLAN’s wireless patent portfolio including Wi-Fi, HSPA, CDMA and LTE-related technologies. NEC is a leading multinational provider of telecom carrier equipment and was founded in 1899. This is the third license that NEC Corporation has taken to WiLAN technologies. The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
